PER CURIAM.
This action has been brought to recover two installments on a breach of a written contract of employment, whereby the defendants were to pay the plaintiff $75 a week, and the installments in suit cover a period from October 5, 1908, to October 18, 1908, amounting to $150. No oral evidence was introduced upon the trial, and the following facts have been conceded: On October 12, 1906, a contract of employment, commencing January 1, 1907, and ending December 31, 1907, was entered into between the parties, whereby the defendants were to pay plaintiff a commission of 7⅛ per cent, on the gross sales made by him for defendants, except sales to certain houses, upon which the commission was to be 4¾ per cent. only. Said agreement also provided that: -
“The parties of the first part [defendants] shall advance to the party of the second part [plaintiff] the sum of $75 weekly, and, while traveling on the road for the purposes aforesaid, the sum of $100 in addition thereto, and all the moneys drawn during the year by the party of the second part [plaintiff] shall be deducted from the earnings at the end of the year, when settlement is made.”
On November 23, 1907, this agreement was extended for another year, ending December 31, 1908. From January 1, 1908, to October 2, 1908, there was advanced to plaintiff by defendants the sum of $5,-261.96. Between said dates plaintiff was traveling on the road for defendants 11 y2 weeks. The amount of commissions earned by him to the date of the trial was the sum of $3,964.30. Whenever drawings *251were made from time to time, nothing was said between the parties as to the applications of the moneys so drawn; but all moneys were advanced or paid under the contract. It is clear that defendants had advanced to plaintiff, up to the time in suit, a sum considerably greater than the amount of the latter’s commissions earned up to that date. Nevertheless, plaintiff claims that he was entitled to his weekly advances of $75, because the settlement was to be made between the parties at the end of the year, when the moneys so advanced during the year were to be deducted from plaintiff’s commissions earned during the year; and plaintiff urges that defendants were not at liberty to stop the weekly advances of $75 until the end of the year. The court found for defendants. Plaintiff appeals.
The defendants do not claim that plaintiff has in any way violated the contract or failed to comply with its conditions, and it is urged that it is not unreasonable to assume that at the end of the year plaintiff’s commissions may have amounted to or exceeded the amount of the advances, since the contract had about three more months to run. An analysis of the contract and of the undisputed testimony does not support the objections urged'to this judgment in defendants’ favor. This action is, as above stated, for two weeks’ salary, and. not for commissions. Plaintiff has received, as we have seen, $5,261.96, of which the sum of $1,150 was paid for traveling expenses, which is all he claims for such expenses. His commissions were not due until the end of the year, when a settlement was to be made, and the advances for salary and expenses deducted therefrom. His salary for the whole year would be $3,900. If we add. this to the $1,150 paid for traveling expenses, we have the total sum of $5,050, which is $211.96 less than the sum already paid to .plaintiff. It is clear, therefore, that plaintiff has received that sum in excess of all that he could claim for salary and traveling expenses, even allowing him his entire salary for the whole year. How, then, can he maintain this action for salary? His remedy, if any, would seem to be an action for an accounting, in which it can be determined whether at the end of the year his commissions exceeded the amount already paid him. As to that, however, we express no opinion.
The judgment should be affirmed, with costs.